CLARK SMITH, Secretary, Board of Regents of theUniversity of Wisconsin System
You have requested my opinion on the effect of merger (Chapter 100, Laws of 1971) on the Center and branch campuses of the former University of Wisconsin and State Universities System. Specifically you have asked the following questions:
1. Does Section 13, of Chapter 100, Laws of 1971, intend to merge the University of Wisconsin and Wisconsin State Universities centers at once by directing the board to "appoint an executive head . . . for the center system . . .?"
2. Does Section 20, (10) of Chapter 100 require the board of regents to postpone the appointment of a single executive head for the center system until merger is completed?
3. Does Section 21, of Chapter 100 intend to eliminate all branch campuses by designating these 2-year institutions as centers?
The answer to your first question is yes, but "merger" under the Act has a qualified meaning.
Section 36.06 (1m), Stats., as created by sec. 13 of ch. 100, Laws of 1971, provides in part:
"The Board of Regents shall appoint an executive head for * * * the Center System * * *."
Under sec. 36.02 (3), sec. 12 of the Act, the term "System" is defined as:
"36.02 (3) `System,' unless otherwise indicated, means the university of Wisconsin system, including all schools, campuses, branches and property governed by the former board of regents of the university of Wisconsin and the former board of regents of state universities under ch. 37, 1969 stats."
Section 20 (1) (a) of the Act provides: *Page 437 
"SECTION 20. TRANSFERS. (1) POWERS. (a) There is transferred to the board of regents of the university of Wisconsin system all powers, duties and functions previously vested in the board of regents of the university of Wisconsin, the board of regents of state universities and, except as provided in par. (b), all powers, duties and functions previously vested in the coordinating council for higher education, except as they relate to institutions under chapter 38 of the statutes."
Accordingly, "merger" for our purposes means a single board, a single system of institutions and an administrative head over the Center System which is included within that single system. The single Board of Regents, to whom the executive head of the Center System is responsible, must operate those institutions and campuses formerly under the Board of Regents of the State Universities pursuant to the provisions of ch. 37, Stats., and, likewise, must operate all former University of Wisconsin institutions and campuses under the provisions of ch. 36, Stats. The executive head of the Center System must comply with these same requirements and administer the former University of Wisconsin Centers and branches under the provisions of ch. 36, Stats., and the former State University branches must be administered under ch. 37, Stats. In this regard, the executive head of the Center System will necessarily have administrative control in this particular area over the separate central administrative offices which are retained under sec. 22 of the Act.
The answer to your second question is no. Section 20 of the Act, as stated previously, transfers the powers of the former Boards to the new Board. Subsection (10) requires a single Board to exercise these powers as they pertain to particular institutions within the systems. The assumption must be made that the legislature intended the chief administrative executive of the Center System to function in this same manner and to commence functioning as soon as practicable after the passage of the legislation.
In answer to your third question, sec. 14 of the Act amends sec. 36.06 (10), Stats., and provides that no *Page 438 
branch campus or center may be physically eliminated. Accordingly, these centers and branches must be maintained and operated.
Prior to merger and apparently up to the present time, the University of Wisconsin has operated a rather complicated system of branches, centers, and extension centers. The State Universities, on the other hand, have operated branch campuses pursuant to sec. 37.02 (5), Stats. Under merger, all two-year institutions, whether formerly known or called branches or centers, are designated University Center  — (location), sec. 21, ch. 100, Laws of 1971. These two-year institutions, which mean all former two-year institutions and now designated as the Center System, will be under the direction and control of the chief executive of the Center System as provided for in sec. 13 of Chapter 100. Accordingly, in answer to your third question, all two year institutions whether previously referred to as branches or centers, are now incorporated in a single "Center System" and are subject to the administration of the executive head of the "Center System."
RWW:CAB